                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 Joshua L. Burr,                        )            JUDGMENT IN CASE
                                        )
                         Plaintiff,     )             1:17-cv-00076-FDW
                                        )
                   vs.                  )
                                        )
 Macon County Sheriffs Office, et al,   )
                                        )
                    Defendants.

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 9, 2019 Order.

                                               January 9, 2019
